BLD-243                                           NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 22-2324
                                      ___________

                            UNITED STATES OF AMERICA

                                             v.

                         REYNARD VIRGIL ROBINSON, JR.
                            a/k/a Snowman, a/k/a Too Low,
                                                   Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                     (D.C. Criminal Action No. 1:10-cr-00249-001)
                      District Judge: Honorable Jennifer P. Wilson
                      ____________________________________

                Submitted on the Appellee’s Motion for Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  September 15, 2022

          Before: MCKEE, GREENAWAY, JR., and PORTER, Circuit Judges

                            (Opinion filed: October 19, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Reynard Virgil Robinson, Jr., appeals from the District Court’s

order denying his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1).

For the reasons that follow, we grant the Government’s motion and will affirm the

District Court’s ruling.

       In January 2011, Robinson pleaded guilty to possession of a firearm in furtherance

of a drug-trafficking crime. Robinson was subsequently sentenced to 216 months of

imprisonment and 3 years of supervised release. His direct appeal was unsuccessful, as

was his motion to vacate under 28 U.S.C. § 2255.

       Between July 2020 and February 2022, Robinson filed six motions for

compassionate release. See Dkt Nos. 53, 67, 71, 75, 77, 79. Each were denied by the

District Court. In May 2022, Robinson filed his seventh motion for compassionate

release. Dkt No. 82. In his motion, Robinson argued that the following circumstances

were extraordinary and compelling, justifying compassionate release: his fear of

COVID-19 infection while incarcerated; incessant prison lockdowns due to COVID-19;

his need to provide full-time care to his ill mother; and his need to assist in the caretaking

of his children. Additionally, Robinson alleged that a balancing of the sentencing factors

weighs in favor of release, given his prison record, low risk of recidivism, and overall

rehabilitation. The District Court denied the motion on July 6, 2022, and Robinson

timely appealed. Dkt Nos. 83 & 86. The Government filed a motion for summary

affirmance. Robinson did not file a response, and the time for doing so has closed.

       We have jurisdiction under 28 U.S.C. § 1291. We review a district court’s

decision to deny a motion for compassionate release for abuse of discretion. See United

                                              2
States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020). Thus, “we will not disturb the

District Court’s decision unless there is a definite and firm conviction that [it] committed

a clear error of judgment in the conclusion it reached upon a weighing of the relevant

factors.” Id. (alteration in original) (internal quotation marks omitted). We may take

summary action if the appeal presents no substantial question. See 3d Cir. L.A.R. 27.4;

3d Cir. I.O.P. 10.6. We agree with the Government that the appeal does not present a

substantial question because the District Court did not abuse its discretion in denying

Robinson’s § 3582 motion.

       Under § 3582(c)(1)(A)(i), a district court may reduce a prison term if

“extraordinary and compelling reasons warrant such a reduction.” Before it may grant

release or modification, however, the court must consider the sentencing factors under 18

U.S.C. § 3553(a) “to the extent they are applicable.” Id. § 3582(c)(1)(A).

       There is no indication that the District Court “committed a clear error of

judgment” when it concluded that the circumstances presented by Robinson did not

amount to extraordinary and compelling reasons that justify release. With respect to

Robinson’s concerns regarding COVID-related prison conditions, Robinson did not point

to any health conditions placing him at a higher risk of serious illness from COVID-19,

nor did he describe any circumstances setting him apart from other incarcerated

individuals. Robinson’s generalized concerns are insufficient to constitute extraordinary

and compelling reasons. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)

(explaining that “the mere existence of COVID-19 in society and the possibility that it

may spread to a particular prison alone cannot independently justify compassionate

                                             3
release”). Similarly, we cannot conclude that the District Court abused its discretion in

determining that Robinson’s allegations that he needs to act as a daily caregiver to his

ailing mother and assist with raising his children also do not rise to the level of

extraordinary and compelling.

       In any event, even if Robinson had shown an extraordinary and compelling reason,

we discern no abuse of discretion in the District Court’s analysis of the sentencing factors

under § 3553(a). Cf. United States v. Tinker, 14 F.4th 1234, 1238–39 (11th Cir. 2021)

(per curiam) (holding that courts may assume extraordinary and compelling reasons and

deny release based on the § 3553(a) factors alone). The District Court clearly addressed a

number of the relevant factors—including Robinson’s long criminal history, the

seriousness of his conduct in this case, and the already reduced agreed-upon sentence—

that weighed against compassionate release. While Robinson argues that evidence of his

rehabilitation while incarcerated should outweigh the other factors, mere disagreement

with the District Court’s judgment is insufficient to demonstrate abuse of discretion. Cf.

United States v. Seibert, 971 F.3d 396, 402 (3d Cir. 2020); United States v. Wise, 515

F.3d 207, 218 (3d Cir. 2008).

       Accordingly, we grant the Government’s motion for summary action and will

affirm the District Court’s judgment




                                              4